Citation Nr: 0410503	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from November 1964 to December 
1981.

This appeal arises from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In this decision, the RO denied the veteran's claim for an 
increased evaluation for bilateral hearing loss that is currently 
evaluated as 10 percent disabling.

A review of the claims file by the Board of Veterans' Appeals 
(Board) reveals a VA outpatient record dated in July 1998 that was 
apparently completed by a VA ear, nose, and throat (ENT) clinic.  
The veteran complained of mild tinnitus.  He is currently service 
connected for bilateral hearing loss and bilateral otitis media, 
both conditions separately evaluated as 10 percent disabling.  The 
Board finds that based on the veteran's service-connected ear 
disorders and the verified onset of mixed hearing loss during 
military service, his complaints of July 1998 raise an informal 
claim for entitlement to service connection for tinnitus.  See 38 
C.F.R. § 3.155 (2003).  However, this latter issue is not properly 
before the Board at the present time and it is not inextricably 
intertwined with the issue on appeal.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003).  Therefore, this matter is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision 
regarding the issue of increased evaluation for bilateral hearing 
loss has been obtained.

2.  The veteran's bilateral hearing loss is manifested in recent 
years, at its worst, by an average puretone threshold of 56 
decibels and speech discrimination ability of 96 percent in the 
right ear, and average puretone threshold of 79 decibels and 
speech discrimination ability of 96 percent in the left ear.


CONCLUSION OF LAW

An evaluation in excess of 10 percent disabling is not warranted 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly developed and 
no further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id.

In a letter of May 2003, VA informed the appellant of the actions 
he must take and the type of lay and medical evidence required to 
establish his current claim.  He was specifically informed that 
this evidence should include medical evidence showing his 
bilateral hearing loss had increased in severity.  This letter 
informed the appellant of the type of actions that were required 
of him, to include his identification of pertinent evidence and 
his own attempt to obtain and forward this evidence to VA.  The 
appellant was informed of the development that would be completed 
by VA in substantiating his claim, to include obtaining pertinent 
records and a VA examination, if appropriate.  In the Statement of 
the Case (SOC) issued in September 2002 and the Supplemental 
Statement of the Case (SSOC) of July 2003, VA specifically 
notified the appellant of the evidence that it had considered.  
The SOC and SSOC notified him of the pertinent laws and 
regulations and the reasons and bases for VA's decision, to 
include laws and regulations governing VA's duty to assist, 
entitlement to an increased evaluation to include the diagnostic 
criteria evaluating hearing loss, and entitlement to an extra-
schedular rating.  He was provided the opportunity to submit 
additional argument based on these provisions.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the RO did not 
specifically ask the veteran to submit any evidence in his 
possession that pertains to the claim, any such error is harmless, 
as the veteran indicated in April 2001 that he had no additional 
evidence to submit.  Finally, adequate notification of VA's duty 
to assist that was issued in May 2003 preceded the RO's 
readjudication of this claim in July 2003.  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  All records pertinent to the current claim in 
the possession of the Federal government have been obtained, to 
include service medical records and VA treatment records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant 
has not alleged that he ever received Workers' Compensation or 
Social Security Administration disability benefits and, thus, 
there is no indication that other Federal department or agency 
records exist that should be requested.  See 38 U.S.C.A. § 5106.  

VA compensation (ear/audio) examinations were provided to the 
veteran in July 2001 and June 2003.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  These examinations were conducted by 
competent healthcare professionals specializing in audiology, 
considered an accurate history of the veteran's hearing loss, and 
provided detailed physical examination and audiometric findings.  
The July 2001 examiners appear to have conducted a review of the 
medical evidence in the claims file based on the detailed history 
reported.  Unfortunately, the examiner of June 2003 noted that he 
did not have such an opportunity.  However, the Board finds that 
this fact does not warrant a remand for another examination.  The 
history reported in both examinations appears to be accurate based 
on a review of the claims file.   See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (For a medical examination/opinion to be adequate 
for VA adjudication purposes, it must be based on an accurate 
medical history.)  More importantly, the evaluation of the 
veteran's bilateral hearing loss is based solely on the mechanical 
results of audiometric testing and review of prior treatment 
records would have no bearing on these results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (Assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.)  Therefore, 
the Board finds that the examinations obtained in July 2001 and 
June 2003 are adequate for rating purposes concerning the 
veteran's bilateral hearing loss.  

The appellant has only identified VA treatment.  These records 
were obtained by the RO and associated with the claims file in 
March and April 2001.  Since there is no identified evidence that 
VA has not been able to obtain in this claim, there is no duty for 
VA to inform the veteran an inability to obtain identified 
records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  

On the substantive appeal (VA Form 9) submitted in January 2003, 
the appellant was given an opportunity to request a hearing before 
VA.  He declined this opportunity.  By letter of September 2003, 
the RO informed the appellant that his case was being forwarded to 
the Board and, in effect, that it would not undertake any further 
development in his claim.

The Board notes that in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Circuit 
Court invalidated the 30-day response period contained in 38 
C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  

In the letter issued to the appellant in May 2003, the RO informed 
the veteran that he could take up to one year to submit relevant 
evidence regarding his claim.  However, as early as a Report of 
Contact (VA Form 119) prepared in April 2001, the veteran informed 
VA that he had no additional evidence to submit regarding his 
current claim.  Regardless, provisions of the Veterans Benefits 
Act of 2003 now allow VA to complete decisions prior to the one 
year appeal period under 38 U.S.C.A. § 5103(b)(1).  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  
This provision was made retroactively effective from November 9, 
2000; approximately five months prior to the appellant's current 
claim received in March 2001.  Id. at § 701(c).  Based on the 
provisions of the Veterans Benefits Act of 2003, Board review at 
this time is appropriate.

To the extent that VA in anyway has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error to be 
harmless.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2001) 
(The "harmless error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In the 
current case, there is no additional evidence identified by the 
veteran that would be relevant to his claim regarding the 
evaluation of his hearing loss.  Thus, there is no indication in 
this case that any error in the duty to assist has occurred that 
would have changed the Board's decision.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, absent 
injury, require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would aid in 
the substantiation of the appellant's claims.  38 U.S.C.A. 5103A.  
In addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf and 
availed himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Evaluation of Hearing Loss

The veteran claims that his current evaluation for his bilateral 
hearing loss does not adequately reflect the level of disability 
with which he suffers.  He notes that this hearing loss now 
requires him to wear hearing aids, but these devices do not 
alleviate his hearing difficulty.  It was indicated by the veteran 
that he could not hear his spouse and she was forced to "holler" 
at him.  

The veteran's current bilateral hearing loss is evaluated under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.85, 
Diagnostic Code (Code) 6100 as 10 percent disabling effective from 
March 25, 1987.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  



The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with results 
of puretone audiometry.  38 C.F.R. § 4.85.  The results are 
charted on Tables VI, VIA, and VII.  Thus, in order to assign an 
increased evaluation for his hearing loss, the veteran must 
demonstrate a decrease in percentage of speech discrimination 
and/or an increase in average puretone decibel loss.

In support of his claim, the veteran submitted copies of his 
service medical records, and VA treatment records from the 1980s 
and 1990s.  These records reveal that the veteran has continually 
suffered with his bilateral hearing loss since his separation from 
the military.  However, the United States Court of Appeals for 
Veterans Claims (Court) noted in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) that where entitlement to compensation has already 
been established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  Therefore, 
the Board will primarily consider the medical evidence from the 
period in which it can award a higher evaluation.  See 38 C.F.R. § 
3.400(o)(1), (2) (Increased evaluations are effective from the 
date of receipt of claim, date entitlement arose, or earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year from 
such date; whichever is later.)

The veteran underwent a VA ear/audiological evaluation in July 
2001.  Audiometric testing revealed the following puretone 
thresholds in decibels:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
30
-
50
60
50
-
-
LEFT
-
-
65
-
60
80
80
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 48 decibels.  In 
the left ear, the average was 71 decibels.  Using the Maryland CNC 
word list, speech recognition in the right ear was 96 percent and 
in the left ear was 92 percent.



Another VA ear/audiology examination was afforded the veteran in 
June 2003.  Audiometric testing revealed the following puretone 
thresholds in decibels:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
40
-
60
65
60
-
-
LEFT
-
-
70
-
65
90
90
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 56 decibels.  In 
the left ear, the average was 79 decibels.  Using the Maryland CNC 
word list, speech recognition in both ears was 96 percent.  The 
diagnoses included bilateral mixed hearing loss. 

Evaluating the test scores noted in July 2001 (using Table VI, 38 
C.F.R. § 4.85) the veteran's right ear hearing acuity is at Level 
I and his left ear is at Level II.  This level of hearing loss, as 
reflected at Table VII of 38 C.F.R. § 4.85, does not meet the 
criteria for a compensable evaluation.  The test scores noted in 
June 2003 (using Table VI, 38 C.F.R. § 4.85) indicate again that 
the veteran's right ear hearing acuity is at Level I and his left 
ear is at Level II.  This level of hearing loss, as reflected at 
Table VII of 38 C.F.R. § 4.85, does not meet the criteria for a 
compensable evaluation.  As neither examination shows puretone 
threshold at each of the four specified frequencies is 55 decibels 
or more, or that the puretone thresholds are 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz; the criteria at 38 
C.F.R. § 4.85, Table VIA is not for application.  Based on this 
analysis, the rating criteria at 38 C.F.R. §§ 4.85 and 4.86 do not 
authorize an evaluation for the veteran's bilateral hearing loss 
in excess of 10 percent disabling.  As noted above, in evaluating 
the veteran's claim, the Board is constrained by a mechanical 
application of the facts in this case to the applicable law and 
regulations.  Lendenmann, supra, 3 Vet. App. at 349.




Extra-schedular Evaluation

The veteran has, in effect, claimed that his bilateral hearing 
loss should be entitled to extra-schedular evaluations.  According 
to 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.

There is no lay or medical evidence that the veteran's bilateral 
hearing loss has resulted in frequent periods of hospitalization 
in recent years.  The veteran has not presented any evidence of 
the loss of work or the need for accommodation in order to keep 
employment.  While the veteran's bilateral hearing loss may have 
resulted in some interference with his industrial ability, there 
is little lay or medical evidence that this level of disability is 
not fully contemplated by the rating schedule.  Thus, the Board 
finds that the bilateral hearing loss does not present such 
exceptional or unusual disability picture that it would render the 
application of the schedular criteria impractical.  

As there is no medical/audiometric evidence of a hearing loss that 
would warrant an evaluation higher than 10 percent disabling, the 
preponderance of the evidence is against the award of a higher 
evaluation under Code 6100.  The doctrine of reasonable doubt is 
not for application as the evidence in the current claim is not in 
equipoise.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for 
bilateral hearing loss is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



